TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00141-CV



                                 Rhett Webster Pease, Appellant

                                                  v.

 First National Bank, Giddings, Texas; and Lee County Tax Assessor Collector, Appellees


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
        NO. 13,165, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On March 7, 2007, appellant Rhett Webster Pease filed a notice of appeal from the

district court’s order granting partial summary judgment in favor of appellee First National Bank,

Giddings, Texas. On May 15, 2007, this Court notified Pease that the clerk’s record had not been

timely filed. We requested that Pease submit a status report regarding this appeal. On May 29,

2007, Pease filed a status report stating that he had “removed this action to federal court” and asking

us to abate this appeal “until such time as it is remanded.” Pease did not file a Notice of Removal.

See 28 U.S.C.S. § 1446(d). On June 4, 2007, we informed Pease that notice of removal was required

before we would abate his appeal.

               In response to our letter, Pease sent this Court a “Plaintiff’s Notice of Removal and

Joinder” in an action filed in the United States District Court for the District of Columbia styled

“Rhett Webster Pease v. Office of Child Support Division.” On December 12, 2007, this Court
informed Pease that this document did not comply with the removal requirements of section 1446.

We further informed Pease that if we did not receive proper documentation related to the removal

of this cause, or proof of designation of the Clerk’s Record and payment of same, by December

28, 2007, we would dismiss his appeal for want of prosecution. See Tex. R. App. P. 37.3(b).

               On December 27, 2007, Pease filed a copy of the “Report and Recommendation

of the United States Magistrate Judge” in the federal action styled “Crae Robert Pease, Plaintiff

v. First National Bank, Giddings; Billy Morgan; T. Mark Rogstadt; Reva Towslee-Corbett; and

Rodney Meyer, Defendants.” The report indicates that Pease has filed related but separate

actions in state and federal court. Thus, there has been no “removal” of this cause to federal court.

See 28 U.S.C.S. § 1446(a).

               On January 4, 2008, we instructed Pease that he must provide this Court with proof

of designation of the Clerk’s Record and payment of same on or before Monday, January 14, 2008,

and that failure to do so would result in the dismissal of this appeal for want of prosecution. The

deadline has passed, and we have not received a response from Pease. We have received

confirmation from the district clerk that Pease has neither designated nor paid for the Clerk’s Record.

Therefore, we dismiss this appeal for want of prosecution.



                                               ________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 21, 2008

                                                  2